em

Case 4:19-cv-00655-BSM Document 40-8 Filed 09/11/20 Page 1of 3

The Consensus-Building Matrix

General Information, Purpose and Directions

The Consensus-Building Matrix is a metric tool developed by Ray and Associates, Inc. for use in
assisting our clients and other decision making groups in their efforts to select new school
leaders. Our firm has continuously employed this device since 1975 to ensure objectivity in the
selection process. As the name implies, the design of this instrument is to bring people
together as they work to identify those candidates most qualified to fill targeted positions. This
instrument is the heart of the selection process and serves as the springboard for the discussion
which results in the identification of candidates to be interviewed, and later used again to
reveal the top finalist(s). For over 35 years, hundreds of clients have used the matrix and found
it to be extremely effective, often praising it for how well it quickly aided them in reaching
decisions by consensus.

DIRECTIONS

1. Please do not put your name on the form. Upon completion, you will be given a randomly
selected number that will serve to identify your form. Do not write in the cells at the bottom of
the form.

2. Notice the names of the candidates at the bottom of the form. They are either in
alphabetical order or, later in the order of their respective interviews (another matrix will need
to be completed after all interviews to determine the finalist candidates). In both cases, the
number that precedes their names identifies them at the top of the form. (Candidate 1 is
identified by the numeral 1, Candidate 2 by the numeral 2, and so on.)

3. It is important you read each candidate’s file that you have been provided. These are yours
during the meeting, so put your initials on the front of each candidate’s cover and feel free to
take notes as you read, writing on the pages of the form if you choose to do so. All files will
need to be returned to the consultant once the meeting has concluded.

4. Once you have become familiar with the candidates, it is time to make your decisions as to
whom you prefer. This is a forced choice matrix, so you will need to compare each of the
candidates to the other and decide which of the two you think better fits the profile of the
position. This process calls for each individual to work independently, eliminating the need to
“campaign” or advocate for any individual candidate.

    

PLAINTIFF'S
EXHIBIT

ie

     
   

PCSSD; Warren Pg. No. 062
Case 4:19-cv-00655-BSM Document 40-8 Filed 09/11/20 Page 2 of 3

The Consensus-Building Matrix

General Information, Purpose and Directions

The Consensus-Building Matrix is a metric tool developed by Ray and Associates, Inc. for use in
assisting our clients and other decision making groups in their efforts to select new school
leaders. Our firm has continuously employed this device since 1975 to ensure objectivity in the
selection process. As the name implies, the design of this instrument is to bring people
together as they work to identify those candidates most qualified to fill targeted positions. This
instrument is the heart of the selection process and serves as the springboard for the discussion
which results in the identification of candidates to be interviewed, and later used again to
reveal the top finalist(s). For over 35 years, hundreds of clients have used the matrix and found
it to be extremely effective, often praising it for how well it quickly aided them in reaching
decisions by consensus.

DIRECTIONS

1. Please do not put your name on the form. Upon completion, you will be given a randomly
selected number that will serve to identify your form. Do not write in the cells at the bottom of
the form.

2. Notice the names of the candidates at the bottom of the form. They are either in
alphabetical order or, later in the order of their respective interviews (another matrix will need
to be completed after all interviews to determine the finalist candidates). In both cases, the
number that precedes their names identifies them at the top of the form. (Candidate 1 is
identified by the numeral 1, Candidate 2 by the numeral 2, and so on.)

3. It is important you read each candidate’s file that you have been provided. These are yours
during the meeting, so put your initials on the front of each candidate’s cover and feel free to
take notes as you read, writing on the pages of the form if you choose to do so. All files will
need to be returned to the consultant once the meeting has concluded.

4. Once you have become familiar with the candidates, it is time to make your decisions as to
whom you prefer. This is a forced choice matrix, so you will need to compare each of the
candidates to the other and decide which of the two you think better fits the profile of the
position. This process calls for each individual to work independently, eliminating the need to
“campaign” or advocate for any individual candidate.

PCSSD; Warren Pg. No. 062
Case 4:19-cv-00655-BSM Document 40-8 Filed 09/11/20 Page 3 of 3

5. Look at the top row of what appears to be a line of fractions, i.e. 1 over 2, 1 over 3, 1 over 4,
and so on. Remember, 1 stands for Candidate 1 on the bottom of the form, 2 stands for
Candidate 2, etc. In each case you are to circle the number that corresponds to the candidate
that you think is better suited for the position. In other words, circle the 1 if you prefer
Candidate 1, or circle the 2 if you prefer Candidate 2. Proceed to make these choices, referring
to the candidate files as necessary, for all the pairs on the page.

6. Many people that have used this instrument discovered it is very effective to do the first line
which compares Candidate 1 to all the others. You may then set the file of Candidate 1 aside
and do the next line which compares Candidate 2 to all the others. When finished with
Candidate 2 line you may set that file aside and proceed in the same fashion until all lines have
been completed.

7. There may be some instances at which you like both candidates, or where you like neither of
them. It is important, however, that you choose one of them in all cases. Look into their files
and find some distinguishing item no matter how small that allows you to choose. This will
have little effect on the results when combined with the total data.

8. When finished, give your form to the consultant for scoring. You may watch as the
consultant performs the scoring. Your form will then be returned to you as soon as your results
are entered on the master score sheet.

9. When everyone has finished and all forms have been scored with the results entered on the
master score sheet, the consultant will total these scores which are then expressed in points.
These score totals will result in a ranking of the candidates, usually indicating a break between
those candidates chosen most often and those chosen considerably less often.

10. The consultant will share these results in usually two ways. First, copies of the master score
sheet will be made and distributed to all participants. Second, using a flip chart or the room’s
white board, the ranking of the candidates will be displayed. The ensuing discussion usually
centers on those candidates that can be eliminated due to lower ranking and on those
candidates that received the most points. The conclusion of the meeting occurs when the
participants agree that they have identified the candidates best suited for the position and
directs the consultant to contact these top candidates for the next step in the search process.

PCSSD; Warren Pg. No. 063
